Citation Nr: 1435712	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to October 1969.  Subsequently, he had reserve service from January 1970 to January 1972 and from June 1973 to June 1995.  He had a period of active duty from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal, with the exception of the June 2014 Appellate Brief.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.  An October 1999 letter from the State of Kansas Social and Rehabilitation Services shows that the Veteran applied for disability benefits with the Social Security Administration (SSA) in part due to his knee problems.  As the SSA records may be pertinent to the present appeal, an attempt needs to be made to obtain them and associate them with the claims folder.

Further, the record reflects that the Veteran had reserve service from January 1970 to January 1972 and from June 1973 to June 1995.  Personnel records, which indicate specific periods of activity duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during the Veteran's reserve service, need to be obtained.  

On the Report of Medical History dated in January 1966 upon enlistment, the Veteran indicated that he had a tricked or locked knee and experienced knee pains in childhood.  However, the accompanying enlistment examination in January 1966 evaluated the lower extremities as normal.  A review of the Veteran's service treatment records (STRs) indicates that he sustained a left knee strain in December 1966 when he fell in the shower.  He was given an Ace wrap and placed on light duty for one week.  Additionally, the Veteran has supplied his own statements and buddy statements reporting that his bilateral knee disability manifested during his active duty service and reserve service.  See September 2010 statements.  VA records show that in 2007 the Veteran had a right knee arthroplasty and a left knee arthroplasty in 2003.  Thus under the duty to assist, a VA examination is necessary to determine the nature and etiology of the Veteran's bilateral knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, in order to obtain any additional evidence pertinent to the claims that is not currently of record.   

a.  Specifically request that the Veteran provide information, including the name and address, regarding the reserve units which he served in; and,

b.  Ask that the Veteran clarify the dates, by month and year, for when he was treated for his claimed bilateral knee disability during his service. 

2.  Contact the appropriate government entity, to include the National Personnel Records Center (NPRC), and the Veteran's reserve unit, to secure copies of personnel records, which reflect the dates he was on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Make a specific request for any additional STRs for his period of reserve service from January 1970 to January 1972 and from June 1973 to June 1995.

3.  Obtain a copy of all the medical records from the SSA that were used in considering the Veteran's claim for disability benefits due to his bilateral knee disability.

4.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  	

5.  Afterwards, schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his bilateral knee disability.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current bilateral knee disability was incurred during the Veteran's period of active duty from March 1966 to October 1969.  

In rendering the opinion, the examiner is asked to consider the following:

STRs that show the Veteran fell in the shower in December 1966 and sustained a left knee strain.


b.  If the history and clinical data do not support the conclusion that the left knee disability preexisted entrance to active duty in January 1991, then the examiner must opine whether it is at least likely as not that the current left knee disability is related to the Veteran's period of active duty from January 1991 to March 1991.  The examiner must also opine whether it is at least likely as not that the current right knee disability is related to the Veteran's period of active duty service from January 1991 to March 1991.

d.  The examiner should consider that the Veteran had a Physical Profile in July 1992 for patellofemoral syndrome and a Physical Profile in April 1993 for right knee pain.


The examiner must provide a rationale for the opinions rendered.  If the examiner is unable to render an opinion, he or she must explain why.

6.  After the development has been completed, adjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



